Case 6:19-cv-02061-JA-EJK Document 23 Filed 05/08/20 Page 1 of 2 PagelD 358

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
VINODH RAGHUBIR,
Petitioner,
V. Case No: 6:19-cv-2061-Orl-28EJK
WARDEN, TAYLOR CORRECTIONAL
INSTITUTION,
Respondent.
/
ORDER

This cause is before the Court on Petitioner’s “Motion to Vacate Pursuant to
Fed. R. Civ. P. Rule 60” (Doc. 18) and “Petition for Rehearing En Banc” (Doc. 19).1

This is Petitioner’s third Motion to Vacate, which the Court again construes as a
motion for reconsideration under Rule 60, Fed. R. Civ. P. Upon review, the allegations in
the motion are as unintelligible as in the first two motions. The third Motion to Vacate
will, accordingly, be denied. As this is the third motion for reconsideration that the Court
has considered and denied, Petitioner is warned that further motions filed pursuant to

Rule 60, Fed. R. Civ. P., will be stricken. Moreover, the Petition for Rehearing En Banc

 

1 Although Petitioner also filed a notice of appeal (Doc. 20), the Court retains jurisdiction
to consider and deny the instant post-judgment motions. See Mahone v. Ray, 326 F.3d 1176,
1179-80 (11th Cir. 2003) (explaining that, although “the filing of a notice of appeal
deprives the district court of jurisdiction over all issues involved in the appeal,” the filing
of a notice of appeal “does not prevent the district court from taking action ‘in furtherance
of the appeal,’ ” such as a motion filed pursuant to Rule 60, Fed. R. Civ. P.).
Case 6:19-cv-02061-JA-EJK Document 23 Filed 05/08/20 Page 2 of 2 PagelD 359

(Doc. 19) is largely undecipherable, and there is no procedural basis for a rehearing en

banc by a United States District Court.

Accordingly, it is ORDERED that Petitioner’s Motion to Vacate Pursuant to

Fed. R. Civ. P. Rule 60 (Doc. 18) and Petition for Rehearing En Banc (Doc. 19) are

DENIED.

DONE and ORDERED in Orlando, Florida on 8 , 202(

ere

JOHNVANTOON II
UNITED STATES DISTRICT JUDGE

Copies furnished to:
Unrepresented Party
OrlP-4 5/7
